AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations

                                                 UNITED STATES DISTRICT COURT
                                                               Southern District of Indiana

                 UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                                                                (For Revocation of Probation or Supervised Release)
                                             v.
                                                                                Case Number: 3:12CR00015-002
                                                                                USM Number: 10719-028

                                JAMAR BOYD                                      Glenn A. Grampp
                                                                                Defendant’s Attorney



THE DEFENDANT:
☐ admitted guilt to the below violation(s).
☐ was found in violation of the below violations after denial of guilt.
The defendant is adjudicated guilty of these violations:
 Violation Number                                 Nature of Violation                                               Violation Ended
 1                                                New Criminal Conduct                                              5/22/2018
 2                                                Drug Possession                                                   5/22/2018
 3                                                Frequenting Places Where Controlled Substances are Illegally      5/22/2018
                                                  Sold, Used or Distributed.

        The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
☐ Violation number(s) is/are dismissed.

         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change in the defendant’s
economic circumstances.

                                                                                  October 2, 2018
                                                                                  Date of Imposition of Sentence:

                  A CERTIFIED TRUE COPY
                  Laura A. Briggs, Clerk
                  U.S. District Court
                                                                                  Hon. Richard L. Young, Judge
                  Southern District of Indiana                                    United States District Court
                                                                                  Southern District of Indiana
                  By
                                        Deputy Clerk
                                                                                   10/03/2018
                                                                                  Date
AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations                               Judgment Page 2 of 6
DEFENDANT: Jamar Boyd
CASE NUMBER: 3:12CR00015-002
                                                                  IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of 12 months and 1 day.

☒The Court makes the following recommendations to the Bureau of Prisons: Designation to USP Marion, or FCI
Manchester.

☒The defendant is remanded to the custody of the United States Marshal.

☐The defendant shall surrender to the United States Marshal for this district:
          ☐ at
          ☐ as notified by the United States Marshal.
☐The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.


                                                                    RETURN

I have executed this judgment as follows:


        Defendant was delivered on ___________________________ to ______________________________________
at ________________________________, with a certified copy of this judgment.

                                                                          ________________________________________
                                                                                 UNITED STATES MARSHAL

                                                                          BY: ___________________________________
                                                                                DEPUTY UNITED STATES MARSHAL
AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations                                       Judgment Page 3 of 6
DEFENDANT: Jamar Boyd
CASE NUMBER: 3:12CR00015-002

                                                           SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of 3 years.

                                                        MANDATORY CONDITIONS
     1.   You must not commit another federal, state, or local crime.
     2.   You must not unlawfully possess a controlled substance.
     3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
          release from imprisonment and at least two periodic least two periodic drug tests thereafter, as determined by the court.
                    ☐ The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
                    future substance abuse. (check if applicable)
     4.   ☐ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
          of restitution. (check if applicable)
     5.   ☒ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
     6.   ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
          seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
     7.   ☐ You must participate in an approved program for domestic violence. (check if applicable)

       If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in
accordance with the Schedule of Payments sheet of this judgment.

          The defendant must comply with the conditions listed below.

                                                     CONDITIONS OF SUPERVISION

     1. You shall report to the probation office in the judicial district to which you are released within 72 hours of release
        from the custody of the Bureau of Prisons.

     2. You shall report to the probation officer in a manner and frequency directed by the court or probation officer.

     3. You shall permit a probation officer to visit you at a reasonable time at home or another place where the officer
        may legitimately enter by right or consent, and shall permit confiscation of any contraband observed in plain view
        of the probation officer.

     4. You shall not knowingly leave the judicial district without the permission of the court or probation officer.

     5. You shall answer truthfully the inquiries by the probation officer, subject to your 5th Amendment privilege.

     6. You shall not meet, communicate, or otherwise interact with a person you know to be engaged, or planning to be
        engaged, in criminal activity. You shall report any contact with persons you know to be convicted felons to your
        probation officer within 72 hours of the contact.

     7. You shall reside at a location approved by the probation officer and shall notify the probation officer at least 72
        hours prior to any planned change in place or circumstances of residence or employment (including, but not limited
        to, changes in who lives there, job positions, job responsibilities). When prior notification is not possible, you shall
        notify the probation officer within 72 hours of the change.

     8. You shall not own, possess, or have access to a firearm, ammunition, destructive device or dangerous weapon.
AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations                                 Judgment Page 4 of 6
DEFENDANT: Jamar Boyd
CASE NUMBER: 3:12CR00015-002


     9. You shall notify the probation officer within 72 hours of being arrested, charged, or questioned by a law enforcement
        officer.

     10. You shall maintain lawful full time employment, unless excused by the probation officer for schooling, vocational
         training, or other reasons that prevent lawful employment.

     11. You shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without
         the permission of the court.

     12. As directed by the probation officer, you shall notify third parties who may be impacted by the nature of the conduct
         underlying your current or prior offense(s) of conviction and/or shall permit the probation officer to make such
         notifications and/or confirm your compliance with this requirement.

     13. You shall make a good faith effort to follow instructions of the probation officer necessary to ensure compliance
         with the conditions of supervision.

     14. You shall participate in a substance abuse or alcohol treatment program approved by the probation officer and abide
         by the rules and regulations of that program. The probation officer shall supervise your participation in the program
         (provider, location, modality, duration, intensity, etc.). The court authorizes the release of the presentence report
         and available evaluations to the treatment provider, as approved by the probation officer.

     15. You shall not use or possess any controlled substances prohibited by applicable state or federal law, unless
         authorized to do so by a valid prescription from a licensed medical practitioner. You shall follow the prescription
         instructions regarding frequency and dosage.

     16. You shall submit to substance abuse testing to determine if you have used a prohibited substance or to determine
         compliance with substance abuse treatment. Testing may include no more than 8 drug tests per month. You shall
         not attempt to obstruct or tamper with the testing methods.

     17. You shall not knowingly purchase, possess, distribute, administer, or otherwise use any psychoactive substances
         (e.g., synthetic marijuana, bath salts, Spice, glue, etc.) that impair a person’s physical or mental functioning, whether
         or not intended for human consumption.

     18. You shall submit to the search by the probation officer of your person, vehicle, office/business, residence, and
         property, including any computer systems and hardware or software systems, electronic devices, telephones, and
         Internet-enabled devices, including the data contained in any such items, whenever the probation officer has a
         reasonable suspicion that a violation of a condition of supervision or other unlawful conduct may have occurred or
         be underway involving you and that the area(s) to be searched may contain evidence of such violation or conduct.
         Other law enforcement may assist as necessary. You shall submit to the seizure of contraband found by the
         probation officer. You shall warn other occupants these locations may be subject to searches.

     19. You shall pay the costs associated with the following imposed conditions of supervised release, to the extent you
         are financially able to pay: substance abuse treatment, and substance abuse testing. The probation officer shall
         determine your ability to pay and any schedule of payment.

I understand that I and/or the probation officer may petition the Court to modify these conditions, and the final decision to
modify these terms lies with the Court. If I believe these conditions are being enforced unreasonably, I may petition the
Court for relief or clarification; however, I must comply with the directions of my probation officer unless or until the Court
directs otherwise. Upon a finding of a violation of probation or supervised release, I understand that the court may (1)
revoke supervision, (2) extend the term of supervision, and/or (3) modify the condition of supervision.
AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations                         Judgment Page 5 of 6
DEFENDANT: Jamar Boyd
CASE NUMBER: 3:12CR00015-002


These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



 (Signed)
                            Defendant                                                       Date


                            U.S. Probation Officer/Designated Witness                       Date
